In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                           No. 09-871V
                                       Filed: June 13, 2014
                                       Not for Publication


*************************************
MELISSA SILVA,                                *
                                              *
               Petitioner,                    *
                                              *                   Attorneys’ fees and costs decision;
v.                                            *                   an amount to which respondent does
                                              *                   not object
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
                                              *
*************************************
Melissa Silva, Rincon, PR, for petitioner (pro se).
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master


                DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

        On February 1, 2013, petitioner’s former counsel, Diana Stadelnikas (now Sedar), filed
an Application for Attorneys’ Fees and Costs and Motion to Defer Decision on Same. App.,
Feb. 1, 2013, ECF No. 41. Petitioner’s counsel requested $40,976.35 in attorneys’ fees and
costs, consisting of $28,484.00 in attorneys’ fees and $12,492.35 in costs. Petitioner’s counsel
reported that, at that time, petitioner had not incurred personal costs in the case. Petitioner’s
counsel requested that the court “stay or defer decision on this application until such time as the
case-in-chief is concluded.” App. at 1.

1
  Because this unpublished decision contains a reasoned explanation for the special master's action in this
case, the special master intends to post this unpublished decision on the United States Court of Federal
Claims's website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat.
2899, 2913 (Dec. 17, 2002). Vaccine Rule 18(b) states that all decisions of the special masters will be
made available to the public unless they contain trade secrets or commercial or financial information that
is privileged and confidential, or medical or similar information whose disclosure would constitute a
clearly unwarranted invasion of privacy. When such a decision is filed, petitioner has 14 days to identify
and move to redact such information prior to the document=s disclosure. If the special master, upon
review, agrees that the identified material fits within the banned categories listed above, the special
master shall redact such material from public access.
       Later on February 1, 2013, Ms. Sedar filed a Motion to Withdraw as Attorney, citing
“irreconcilable differences.” Mot. Withdraw, Feb. 1, 2013, ECF No. 42, at 1. The motion was
granted on February 1, 2013, and petitioner became pro se.

       On May 22, 2013, respondent filed her opposition to petitioner’s fees application.
Respondent objected to an award of interim fees and costs, but indicated she had no objection to
reimbursement in the amount of $39,226.35, consisting of $26,734.00 in attorneys’ fees and
$12,492.35 in litigation costs. Resp’t’s Opp., May 22, 2013, ECF No. 52.

       On June 9, 2014, during a telephonic status conference, petitioner made an oral motion to
dismiss her case. The undersigned issued a decision on June 11, 2014, granting petitioner’s
motion to dismiss.

         On June 12, 2014, the undersigned’s law clerk contacted Lisa A. Watts, respondent’s
counsel, and Ms. Sedar, petitioner’s former counsel. Ms. Sedar reported that she does not object
to a reduced amount of $39,226.35. Ms. Watts reported that respondent does not object to the
issuance of a fees decision in that amount before judgment has entered, as this now appears to be
a final fee petition.

       On June 13, 2014, a telephonic status conference was held, in which Ms. Sedar and Ms.
Watts participated. Ms. Sedar requested that fees be awarded solely to her firm, Maglio,
Christopher & Toale, rather than jointly to her firm and petitioner. Respondent objected to this
request. Ms. Sedar’s request is denied.

        Respondent and Ms. Sedar do not object to reimbursement in the amount of $39,226.35,
consisting of $26,734.00 in attorneys’ fees and $12,492.35 in litigation costs. The undersigned
finds this amount to be reasonable. Accordingly, the court awards $39,226.35, representing
reimbursement for Ms. Sedar’s attorneys’ fees and costs. The award shall be in the form of a
check payable jointly to petitioner and Maglio, Christopher & Toale in the amount of
$39,226.35.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith.2


IT IS SO ORDERED.


________________________                                       _______________________________
          Date                                                          Laura D. Millman
                                                                         Special Master
2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2